Citation Nr: 1513924	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-09 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for post-traumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran served on active duty from November 1955 to November 1959.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 RO decision which declined to reopen a previously-denied claim for service connection for an acquired psychiatric disorder.  The Veteran, his wife, and his son presented sworn testimony in support of his appeal during a July 2014 hearing before the undersigned Veterans Law Judge.  

The Board observes that case law dictates that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, service connection was previously denied by the Board in December 2007, for an acquired psychiatric disorder to include PTSD, panic disorder with agoraphobia, anxiety disorder, major depression, intermittent explosive disorder, irritability/anger management syndrome, and obsessive-compulsive disorder.  Thus, VA has comprehensively considered and denied service connection for all potential psychiatric disorders.  In the instant case, the Veteran has filed to reopen the prior denial of service connection for PTSD only.  All of his voluminous filings pertain only to PTSD, and concomitantly, all of the RO's actions pertain only to PTSD.  Therefore, the Board will likewise limit the scope of this decision only to PTSD, as reflective of the Veteran's own desires, and also in recognition that to the extent he has other psychiatric disorders, these have already been adjudicated and are not being reopened at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for PTSD was denied by the Board in December 2007.  He did not appeal that decision to the Court, nor was any new and material evidence received within the following year.

2.  New evidence received after the December 2007 denial relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The Board's December 2007  denial of service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  Evidence received since the December 2007 denial of service connection for PTSD is new and material; therefore this claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to claims to reopen based upon the submission of new and material evidence, the Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Such information was provided to the Veteran in a July 2009 letter.

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires 1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis in conformity with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV); 2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  All three requirements must be satisfied for an award of service connection to be implemented.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Notwithstanding any other provision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include service records that are related to a claimed in-service event, injury, or disease.  However, this provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c). 

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251   (1999).

The Court has explained that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran contends he suffers from PTSD as a result of the combat stressors he experienced when the Air Force lent him to the Army and he was assigned to the Special Forces in Vietnam in 1957 and 1958.  The claim was previously denied on the basis that his stressor events were unverifiable.  Unfortunately, the Veteran's service treatment and service personnel records were destroyed in the 1973 fire at the National Personnel Records Center.  However, the claims file contains a copy of his DD Form 214, which provides some valuable information regarding his Air Force service.

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, the Veteran's statements as to his experiences during service must be accorded full credibility at this stage in the analysis.  

Since the December 2007 Board denial, the Veteran has submitted a multitude of documents reflecting what he asserts were his experiences in Vietnam.  He also provided sworn testimony in support of his appeal during a July 2014 hearing on appeal.  Following careful review, the Board finds that his hearing testimony contains several details which may allow for verification of one or more claimed stressor events.  

For instance, since his initial claim for service connection, the Veteran has reported that when he was engaged in airborne parachute training, another trainee's parachute failed to open, and the man died when he fell to the ground.  He asserts that the dead man was simply covered up with his parachute and left to be picked up later.  During the July 2014 hearing, however, he was able to provide further identifying details.  He testified that the airborne training took place at Kadena Air Force Base in Japan around August 1957.  He testified that after airborne training, he underwent special forces physical training in Nha Trang.  

This information was not previously of record and relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD.  Perhaps more importantly, however, it is information which may allow the Veteran's stressor event to be verified, as a death during training should be verifiable with appropriate historical research.  Therefore, the Board holds that new and material evidence sufficient to support reopening the Veteran's previously-denied claim for entitlement to service connection for PTSD has been submitted.  

As discussed above, when new and material evidence regarding a previously-denied claim is presented, the claim must be reopened and accorded a de novo review.  Review of the procedural history and development of the instant appeal persuades the Board that it cannot decide the merits of the appellant's reopened claim without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened; to this extent only, the appeal is granted.




REMAND

Now that the Board has reopened this claim, several areas of further development are apparent prior to further appellate review.  

The Veteran has written and testified that the Air Force "lent" him to the Army, where he was given the special forces training prior to being deployed to Vietnam.  As noted, above, his Air Force records were destroyed by fire.  However, no searches for any Army records pertaining to the Veteran have been undertaken.  Therefore, upon remand, a request for Army records pertaining to the Veteran should be undertaken.  

The information provided by the Veteran about a death during airborne training at Kadena Air Force Base in August 1957 should be referred to the appropriate historical research experts for verification.

During the July 2014 hearing on appeal, the Veteran testified that he sought VA medical care at "Navarro" in the 1960s.  "Navarro" does not appear to be a current VA medical facility; however, it may have been previously.  According to the Veteran's educational benefits claim, filed in 1968, he had not applied for any VA benefits involving hospitalization or medical care.  Furthermore, the information related to his educational benefits reveals that he was living in Phoenix, Arizona at that time.  The earliest VA treatment records currently contained in the claims file are dated in the 1990s.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, VA must ascertain whether the VA medical system has any medical records pertaining to the Veteran between 1968 and 1998, as such records could be relevant to his current appeal.  

Although the Veteran's claims file contains more recent records, most if not all of the records dated after 2003 appear to have been submitted by the Veteran himself, and do not appear to be complete.  Therefore, upon remand, complete VA medical records after 2003 must be obtained for inclusion in his claims file and review by adjudicators.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should retrieve any archived VA medical records reflecting VA medical care in the Phoenix, Arizona, region, to include "Navarro" between 1968 and 1998.  Since such records would predate VA's electronic records system, searches should be made or archived or retired paper records.  All requests for records and responses should be fully documented in the claims file. 

2.  The RO should obtain all records of VA medical treatment afforded to the Veteran since 2003, by the Phoenix VA Health Care System, and all related clinics to include the Show Low VA Health Care Clinic, for inclusion in the file. 

3.  The RO should request any Army-generated personnel records, to include training records pertaining to the Veteran in 1957 and 1958, through official channels.  

4.  The information provided by the Veteran about a death during airborne training at Kadena Air Force Base in August 1957 should be referred to the appropriate historical research experts for verification.  Again, all requests for records and responses should be fully documented in the claims file. 

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any information obtained provides further research clues, such clues should be followed either until a stressor event is verified or until VA concludes that the records sought do not exist or that further efforts to obtain them would be futile.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


